Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ADVISORY ACTION
Continuation of 3
Akin to MPEP 803.02, should applicant overcome a rejection by amending a claim, additional consideration and/or searching concerning the amendment is required to the extent necessary to ensure patentability. Here, the currently proposed amendment presented after-final alters the scope of claim 22, at least.  Therefore, if the proposal is entered, searches for the best prior art meeting the claimed subject matter may be in order and/or other consideration(s) such as modification of outstanding rejection(s) to address any newly presented embodiments and/or drafting new prior art rejections all while prosecution is closed. Since the proposal presented after-final requires additional review, the proposal does not materially reduce or simplify the issues facing the board of appeals either. Furthermore, there is no reason why the proposed amendments were not presented earlier in prosecution. See 37 CFR 1.116 (c).

Continuation of 12
The reconsideration set forth on pp 5-10 in the remarks accompanying the current proposed claim amendment(s) is largely predicated on entry of the amendment(s) while prosecution is closed, however the amendment(s) will not be entered (see continuation of 3 above). 

	The first full paragraph first full paragraph at p 6 asserts Dostie et al do not teach “attaching an oligonucleotide barcode tag to [a] first internal free end to form at least one oligo-attached first internal free end” of claim 22. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Applicant’s attention is respectfully invited to Monson-Miller et al Figure 1 which clearly illustrates ligation of digested genomic DNA to a barcode tag with a free end.
Further concerning the rejection of claims 22,24-26,29,92,93,97-101,103 and 94-96 under 35 U.S.C. 103 as being unpatentable over Dostie et al (2006 Genome Research 16:1299-309) in view of Monson-Miller et al (2012 BMC Genomics 13:72 13 pages) and further in view of in view of Leamon et al (US PG-Pub 20060040297), the first paragraph at p 8 makes the conclusory statement that  an expectation of success is does not exist and asserts motivation to combine with Leamon et al is lacking since Dostie et al is high-throughput and Monson-Miller et al is simple is simple and cost-effective.
In response to the latter, Applicant’s argument does not change the fact that an additional advantage may be achieved in further accelerating sequencing by using one Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Finally the first full paragraph at p 8 makes another conclusory statement that all claimed elements are not accounted for in any of the obviousness rejections based on Dostie et al, Monson-Miller et al, Leamon et al or Sauer references relied upon nor evidentiary reference Vakoc et al.
In this vein, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

***
Nevertheless, in order to advance future prosecution of the present application, the following comment(s) are additionally noted. The proposed amendments appear very likely to be sufficient to overcome the 35 USC 103 rejections of record based on Dostie et al in view of Monson-Miller et al rejection of record at least, however require additional review to confirm nonobviousness as well as possible considerations with regard to adequate written description, enablement and/or lack of double patenting arising from any newly filed applications.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/
Primary Examiner, Art Unit 1639